
	
		III
		111th CONGRESS
		1st Session
		S. RES. 29
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2009
			Mr. Specter submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Budget
		
		RESOLUTION
		To limit consideration of amendments under
		  a budget resolution.
	
	
		1.Limitation on consideration
			 of amendments under a budget resolutionFor purposes of consideration of any budget
			 resolution reported under section 305(b) of the Congressional Budget Act of
			 1974—
			(1)time on a budget
			 resolution may only be yielded back by consent;
			(2)no first degree
			 amendment may be proposed after the 10th hour of debate on a budget resolution
			 unless it has been submitted to the Journal Clerk prior to the expiration of
			 the 10th hour;
			(3)no second degree
			 amendment may be proposed after the 20th hour of debate on a budget resolution
			 unless it has been submitted to the Journal Clerk prior to the expiration of
			 the 20th hour;
			(4)after not more
			 than 40 hours of debate on a budget resolution, the resolution shall be set
			 aside for 1 calendar day, so that all filed amendments are printed and made
			 available in the Congressional Record before debate on the resolution
			 continues; and
			(5)provisions
			 contained in a budget resolution, or amendments to that resolution, shall not
			 include programmatic detail not within the jurisdiction of the Senate Committee
			 on the Budget.
			2.Waiver and
			 appealSection 1 may be waived
			 or suspended in the Senate only by an affirmative vote of three-fifths of the
			 Members, duly chosen and sworn. An affirmative vote of three-fifths of the
			 Members of the Senate, duly chosen and sworn, shall be required in the Senate
			 to sustain an appeal of the ruling of the Chair on a point of order raised
			 under section 1.
		
